The Chief Justice
delivered the opinion of the Court, In local actions, the venue is matter of substance, and must be properly laid’to give jurisdiction. In transitory actions, it is but matter of form ; and the jurisdiction of the Court does not depend upon the place where the cause of action *2arose, or the contract was made. In this case, it would have been but a formal fiction to say “ at Mzo Orleans, to wit in the County of Mobile and, in my opinion, the defect is clearly cured by the verdict. My brethren concur in affirming the Judgment, but on the ground that the defect is cured by reference to the Margin of the declaration.
By all the Court — Let the Judgment of the Court below be affirmed.